Citation Nr: 0314157	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for benefits 
under 38 C.F.R. § 1151 for the post-operative residuals of a 
mediastinal infection, on appeal from the original grant of 
benefits, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating for benefits 
under 38 C.F.R. § 1151, due to individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to an increased evaluation for benefits 
under 38 C.F.R. § 1151 for the post-operative residuals of a 
mediastinal infection, on appeal from the original grant of 
benefits, currently evaluated as 30 percent disabling.  The 
veteran filed a timely notice of disagreement (NOD) and the 
RO subsequently provided a statement of the case (SOC).  In 
April 1999 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  

The current appeal also arises from a RO rating decision 
dated in February 1999, which denied the veteran's claim of 
entitlement to a total disability rating based upon 
individual unemployabilty (TDIU).  In April 1999 the veteran 
expressed disagreement with the RO's decision and was 
subsequently issued an SOC as to that issue.  He perfected 
his appeal in December 1999.  

The Board issued a decision in December 2000 which remanded 
to the RO the issues of entitlement to an increased 
evaluation and TDIU for further development, to include 
obtaining VA treatment and hospitalization records.  The 
Board also referred to the RO the issue of entitlement to 
service connection for coronary artery disease, including as 
secondary to post-operative residuals of a mediastinal 
infection for which benefits are currently being paid under 
38 U.S.C.A. § 1151.  

In a supplemental statement of the case (SSOC) issued in May 
2002, the RO changed the evaluation of the post-operative 
residuals of a mediastinal infection to residuals of muscle 
compromise due to removal of the pectoral muscles on both 
sides of the chest, evaluated as 40 percent disabling on the 
right and 30 percent on the left.  The RO issued another SSOC 
in December 2002 that granted the veteran's claim of 
entitlement to TDIU.  

A subsequent RO rating decision dated in January 2003 denied 
the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery disease claimed as 
aggravated by the residuals of mediastinitis compensated 
under 38 U.S.C.A. § 1151.  The veteran filed a timely NOD in 
February 2003.  The RO issued an SOC.  However, to date the 
veteran does not appear to have filed a substantive appeal as 
to this issue.  Therefore, it is not properly before the 
Board and will not be discussed further herein.  


FINDING OF FACT

In a statement received by the RO on February 27, 2003, the 
veteran indicated that he wished to withdraw all of the 
issues currently on appeal before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to a higher disability rating for benefits under 
38 U.S.C.A. § 1151 for the post-operative residuals of a 
mediastinal infection are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to a total disability rating based upon 
individual unemployability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R.§ 20.204(c).

The Board remanded in December 2000 the issues of entitlement 
to an increased evaluation and TDIU to the RO, for further 
development.  After additional development, the RO issued 
SSOCs which granted an increased evaluation for residuals of 
mediastinal infection, and also granted the veteran TDIU.  

More specifically, in May 2002 the RO changed the evaluation 
of the veteran's disabilities that are compensated under 
38 U.S.C.A. § 1151 for post-operative residuals of 
mediastinal infection to residuals of muscle compromise 
secondary to removal of the pectoral muscles, bilaterally.  
An evaluation of 40 percent was assigned for residuals on the 
right side and 30 percent for residuals on the left, with 
each representing the highest evaluation available under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5302 (2002).  
Additionally, in an SSOC dated in December 2002, the RO 
granted the veteran's claim of entitlement to TDIU.  

In a Statement in Support of Claim received by the RO in 
February 2003, the veteran stated, "I am very grateful that 
entitlement to Individual Unemployability was granted . . . 
."  He did not express any further disagreement with the 
RO's decision to grant his claim of entitlement to an 
increased evaluation for disabilities compensated under 
38 U.S.C.A. § 1151 for post-operative residuals of 
mediastinal infection to residuals of muscle compromise 
secondary to removal of the pectoral muscles, bilaterally 
pursuant to DC 5302.  Additionally, in correspondence dated 
in May 2003 the veteran's representative clearly stated, 
"[it] appears that the two issues on remand were resolved at 
the regional office."  

The veteran's statements and those of his accredited 
representative constitute written withdrawal of the 
substantive appeal with regard to the issues of entitlement 
to a higher disability rating for benefits under 38 U.S.C.A. 
§ 1151 for the post-operative residuals of a mediastinal 
infection and entitlement to TDIU.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

Alternatively, the Board notes that the SSOCs issued in May 
and December 2002 constitute a complete grant of the benefits 
sought on appeal, i.e. the maximum allowable evaluation for 
post-operative residuals of a mediastinal infection and TDIU.  
Therefore, even were there no written withdrawal in the 
record (which, in this case, there is), no issues of factual 
or legal error remain for appellate consideration.  38 C.F.R. 
§ 20.202.  


ORDER

The appeal for entitlement to a higher disability rating for 
benefits under 38 U.S.C.A. § 1151 for the post-operative 
residuals of a mediastinal infection is dismissed.  

The appeal for entitlement to a total disability rating based 
upon individual unemployability is dismissed.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

